19-11845-shl        Doc 87     Filed 02/27/20 Entered 02/27/20 15:21:10            Main Document
                                             Pg 1 of 2




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                       Chapter 15
 BSG RESOURCES LIMITED (in
                                                       Case No. 19-11845 (SHL)
 administration), Debtor in a Foreign
 Proceeding.



                 ORDER GRANTING APPLICATION FOR
ISSUANCE OF INTERNATIONAL LETTERS OF REQUEST (LETTERS ROGATORY)

          Upon the Application for the Issuance of International Letters of Request (Letters

Rogatory) (the “Application”) filed by Vale S.A. (“Vale”), requesting the issuance of

international letters of request (the “Letters of Request”) pursuant to Federal Rules of

Bankruptcy Procedure 7028 and 7031, and upon the record of the above-captioned matter;


          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:


          The Application is GRANTED.


          This Court shall sign the Letters of Request attached to the Application as Exhibits B and

C and affix the seal of the United States Bankruptcy Court for the Southern District of New York

over said signature in each of the Letters of Request.


          The Clerk of the United States Bankruptcy Court for the Southern District of New York

is directed to return the original, signed Letters of Request to counsel for Vale so that said Letters

of Request may be issued to, respectively:


          •   the Administration of Courts, acting as the Competent Judicial Authority of Israel;
19-11845-shl     Doc 87      Filed 02/27/20 Entered 02/27/20 15:21:10             Main Document
                                           Pg 2 of 2



       •   the Ministry of Foreign Affairs of Italy, acting as the Judicial Authority for Italy.


       The Court shall retain jurisdiction over any and all issues arising from or related to the

implementation and interpretation of this Order.




Dated: February 27, 2020
       New York, New York



                                              /s/ Sean H. Lane
                                              HONORABLE SEAN H. LANE
                                              UNITED STATES BANKRUPTCY JUDGE




                                                   2
